[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendants in the instant proceeding have filed a "motion to declare the judgment entered herein void." Where a judgment has been entered and long since satisfied, however, a motion to declare a judgment void is in the nature of a petition for a declaratory judgment and is hardly available unless the questioned judgment is opened. Since the defendants have not filed a motion to open, and the court will not consider the plaintiffs pleadings, the present motion is denied. In cases involving questions directed to a judgment which was attacked or modified, motions to open had been filed and acted upon. See First Federal Savings and LoanAssociation of Rochester v. Goss, Superior Court, judicial, district of Stamford, Docket No. 135615 (April 11, 1996, Stevens, J.); Centerbank v.Mauri, Superior Court, judicial district of New Haven at Meriden, Docket No. 252134 (January 9, 1997, Dipentima, J.).
The subject motion is, accordingly, denied.
Moraghan, J.